                                          Case 4:19-cv-01973-HSG Document 87 Filed 09/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANNIE CHANG, et al.,                                 Case No. 19-cv-01973-HSG
                                   8                       Plaintiffs,                        ORDER DENYING MOTION FOR AN
                                                                                              ORDER GOVERNING DISCLOSURE
                                   9                v.                                        OF CONFIDENTIAL NON-PARTY
                                                                                              BANK RECORDS PURSUANT TO
                                  10     WELLS FARGO BANK, N.A.,                              FLORIDA STATUTE § 655.059
                                  11                       Defendant.                         Re: Dkt. No. 75
                                  12
Northern District of California
 United States District Court




                                  13             Pending before the Court is Wells Fargo Bank, N.A. (“WFB”)’s Motion for an Order

                                  14   Governing the Disclosure of Confidential Non-Party Bank Records. Dkt. No. 75 (“Motion”).

                                  15   WFB seeks an order permitting it to produce certain non-party documents and records to Plaintiffs

                                  16   “pursuant to” Florida Statute Section 655.059 (“Florida Statute”). On July 28, 2020, the Court

                                  17   held a status conference on the Motion, and on August 18, 2020, the parties filed a status report

                                  18   detailing their efforts to provide notice to the third-party accountholders that Plaintiffs have sought
                                  19   production of documents and records from WFB, to determine whether those accountholders

                                  20   consent to WFB producing the documents. Dkt. No. 80. On August 25, 2020, the Court held a

                                  21   further status conference, and on September 8, 2020, Plaintiffs filed a supplemental brief. Dkt.

                                  22   No. 86.

                                  23             The Florida Statute prohibits the disclosure of a financial institution’s “books and records,”

                                  24   except under certain circumstances. Section 655.059 (1)(e) states in relevant part that:

                                  25                     The books and records of a financial institution are confidential and
                                                         shall be made available for inspection and examination only... [a]s
                                  26                     compelled by a court of competent jurisdiction, pursuant to a
                                                         subpoena issued pursuant to the Florida Rules of Civil Procedure, or
                                  27                     the Florida Rules of Criminal Procedure, or the Federal Rules of Civil
                                                         Procedure, or issued pursuant to a subpoena issued in accordance
                                  28                     with state or federal law.
                                          Case 4:19-cv-01973-HSG Document 87 Filed 09/11/20 Page 2 of 2




                                   1   Id. (emphasis added).

                                   2          The “pursuant to a subpoena” limitation reflects that the Florida Statute is intended to

                                   3   apply only where an institution as a non-party is required by subpoena to produce its documents in

                                   4   the context of a dispute between others. For this reason, in In re Bankatlantic Bancorp, Inc.

                                   5   Securities Litigation, a Florida federal court held that section 655.059 does not apply to a

                                   6   defendant bank that is a party to a civil case in federal court. See No. 07-cv-61542, 2010 WL

                                   7   2572183, at *1 (S.D. Fla. June 23, 2010). The Court explained that Section 655.059(1)(e) does

                                   8   not apply “when the financial institution is a party providing discovery” and “[t]he plain

                                   9   language of Fla. Stat. § 655.059 states that it only applies when a financial institution provides

                                  10   documents pursuant to a subpoena.” Bankatlantic, 2010 WL 2572183, at *2 (emphasis added).

                                  11          Similarly here, WFB is a party-opponent subject to its own independent discovery

                                  12   obligations, and must produce documents in response to Plaintiffs’ discovery requests under Rules
Northern District of California
 United States District Court




                                  13   26 and 34 of the Federal Rules of Civil Procedure. Accordingly, the Court finds that the Florida

                                  14   Statute does not apply to WFB as a party-opponent in this action, and DENIES the Motion to the

                                  15   extent it seeks an order “pursuant to” the Florida Statute. The Court orders WFB to produce

                                  16   documents in this case consistent with and as required by the Federal Rules, without regard to the

                                  17   Florida Statute. The Court has not been presented with, and does not here address, any issues

                                  18   regarding whether Plaintiffs’ document requests are properly scoped and otherwise proper under

                                  19   the Federal Rules.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: 9/11/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
